United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SURFACE WARFARE CENTER,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-140
Issued: April 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2006 appellant filed a timely appeal from the November 7, 2005 and
May 3, 2006 decisions of the Office of Workers’ Compensation Programs that denied
modification of a prior Office decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he developed
an occupational disease in the performance of duty.
FACTUAL HISTORY
On June 6, 2002 appellant, then a 54-year-old sheet metal mechanic, filed an
occupational disease claim stating that he developed bilateral carpal tunnel syndrome and
bilateral shoulder and elbow conditions in the performance of duty. He stated that he believed
his conditions were caused by the repetitive nature of his job duties. Appellant first related his

condition to his employment on August 30, 1993. He stopped work on January 15, 20021 and
returned to work for one day, on January 3, 2003, before retiring from federal employment.
By decision dated September 30, 2002, the Office denied appellant’s claim on the
grounds that it was untimely filed. Appellant requested an oral hearing on October 10, 2002.
In support of his hearing request, appellant submitted various medical reports. In an
August 30, 1993 report, Dr. Daniel J. Ragone, a Board-certified physiatrist, stated that an
electromyogram (EMG) revealed results consistent with carpal tunnel syndrome and “chronic
irritation of the right median and radial nerves at the wrist and forearm.” A March 30, 1992
report from Dr. Mark T. DiMarcangelo, an osteopath, stated that left shoulder x-rays yielded
findings “consistent with calcific tendinitis and/or bursitis.” Appellant also submitted an
April 15, 1993 x-ray report from Dr. James J. Jacoby, a Board-certified radiologist, diagnosing
severe calcific bursitis of the right shoulder.
Also submitted were numerous reports from Dr. Robert M. Dalsey, a Board-certified
orthopedic surgeon, whose reports, from July 11 to August 22, 2001, generally discussed
appellant’s injuries, not related to the present appeal, including a severe hand contusion appellant
sustained on June 29, 2001 and a second-degree burn appellant sustained on his hand. Also
submitted were several reports from him concerning appellant’s lateral epicondylitis. Dr. Dalsey
issued a May 3, 1993 report noting his findings upon conducting an x-ray examination of
appellant’s shoulders.
He diagnosed a small calcific density, hooked acromion and
acromioclavicular (AC) joint arthritis in appellant’s left shoulder. Upon examination of
appellant’s right shoulder, Dr. Dalsey diagnosed tendinitis, hooked acromion and AC joint
arthritis. In a May 3, 1993 report, following x-ray testing of appellant’s elbow, he diagnosed
lateral epicondylitis and mild arthritic changes. In a December 13, 1993 report, Dr. Dalsey
stated that appellant’s calcific tendinitis had resolved but that he had persistent lateral
epicondylitis and problems with his right elbow, which appellant related “directly to his job
responsibilities with heavy labor and repetitive tasks consistent with his physical findings.” On
January 10, 1994 he noted that appellant was being treated for lateral epicondylitis and calcific
tendinitis in his shoulder and recommended light duty.
By decision dated June 18, 2003, the hearing representative reversed the Office’s prior
decision finding that appellant’s claim was timely filed. The hearing representative directed the
Office to address whether appellant had established causal relationship between employment
factors and his claimed condition.
By letter dated July 14, 2003, the Office requested that appellant submit medical
evidence addressing causal relationship between his diagnosed conditions and employment
factors.
By decision dated September 15, 2003, the Office denied appellant’s claim on the
grounds that the medical evidence was insufficient to establish a causal relationship between
appellant’s diagnosed condition and employment factors.
1

The employing establishment stated that appellant stopped work after sustaining a back injury, which was the
subject of a different claim, File No. 032005101.

2

On September 17, 2003 appellant requested an oral hearing. On March 22, 2004 he
changed his hearing request to a request for review of the written record.
By decision dated July 7, 2004, the hearing representative affirmed the denial of
appellant’s claim on the grounds that the medical evidence was insufficient to establish causal
relationship.
On November 17, 2004 appellant requested reconsideration. In support of his
reconsideration request, he submitted a May 20, 2004 report from Dr. Thomas P. McMahon, a
Board-certified internist, who indicated that there were multiple causes of appellant’s
“musculoskeletal problems,” stating that “it was clearly on my mind that this problem was
somewhat work related since I have a comment in my history that his job is physical at times and
that he is obligated to swing a sledgehammer.” Dr. McMahon noted:
“There were numerous comments about him having difficulty coping with the
physical demands of his work. In my notes of August 8, 2001, I also commented
that he is beginning to develop degenerative joint disease. I recall having some
conversations with him that he had the combination of degenerative osteoarthritis
and a job that could be hard and physical.”
Dr. McMahon opined that repetitive motion stress caused wear and tear on appellant’s tendons.
As evidence of this, he advised that a “right shoulder x-ray done on April 15, 1993 was read as
severe calcific bursitis of the right shoulder. This is best regarded as a condition caused by
repetitive motion rather than any specific injury.” Dr. McMahon also noted that appellant had
since taken a private-sector job as a security guard, where he had sustained a “severe injury.” He
concluded:
“It is my opinion within a reasonable degree of medical certainty that [appellant]
at the end of his career at the [employing establishment] was disabled for all but
rather sedentary employment such as he acquired when he obtained a job as a
security guard. This disability was caused by the combination of degenerative
osteoarthritis and years of hard labor in addition to several specific injuries.”
By decision dated January 24, 2005, the Office denied modification of its prior decision.
On February 25, 2005 appellant requested reconsideration. He submitted a February 16,
2005 report from Dr. McMahon, reiterating his opinion that appellant’s conditions, including
degenerative joint disease of the hands, carpal tunnel syndrome, calcific bursitis of the right
shoulder and degenerative disc disease of the lumbar spine, were aggravated by his employment.
Dr. McMahon opined “within a reasonable degree of medical certainty that several of
[appellant’s] important medical problems have been aggravated by his employment at the
shipyard.”

3

By decision dated November 7, 2005, the Office denied modification of its prior decision.
On January 31, 2006 appellant requested reconsideration and submitted a statement in support of
his claim.2
By decision dated May 3, 2006, the Office denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.4
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.5
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.6 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit: “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.8 The
opinion of the physician must be based on a complete factual and medical background of the

2

Appellant also indicated that he was submitting a November 9, 2005 EMG report. This report is not of record.

3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

7

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 5.
8

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

4

claimant9 and must be one of reasonable medical certainty10 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.11
ANALYSIS
The Board finds that appellant did not meet his burden of proof in establishing that he
developed an occupational disease in the performance of duty. The record reflects that appellant
has certain shoulder and elbow conditions and that his job at the employing establishment
involved lifting and moving heavy objects and machinery and operating forklifts. However, the
medical evidence is insufficient to establish that appellant’s diagnosed conditions are causally
related to his employment factors.
In his May 20, 2004 report, Dr. McMahon addressed causal relationship. Specifically, he
stated that appellant was required to swing a sledgehammer and perform other hard and physical
duties. Dr. McMahon also noted that, at least one of appellant’s diagnosed conditions, calcific
bursitis, was generally regarded as a repetitive stress condition. However, he did not provide
specific job activities, other than swinging a sledgehammer, and did not explain the medical
reasons by which specific employment factors would have caused or aggravated the diagnosed
conditions. Thus, although Dr. McMahon opined that appellant’s condition was related to
repetitive stress, he did not provide sufficient explanation or rationale to support his position.
His statement that calcific bursitis is a repetitive stress condition was a statement of general
application, rather than specific to appellant’s particular situation, and thus is of limited
probative value.12 Moreover, the Board has held that a physician’s opinion carries little
probative value when it is not supported by detailed medical rationale.13 Likewise,
Dr. McMahon’s February 16, 2005 report is also insufficient to establish causal relationship.
Although Dr. McMahon states that it is his opinion “within a reasonable degree of medical
certainty” that appellant’s conditions are job related, he provides no explanation or rationale to
support his position. For example, he did not identify any specific employment factors and
present sound medical rationale for his conclusion that appellant’s condition was causally related
to his employment. As such, Dr. McMahon’s February 16, 2005 opinion is conclusory in nature

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

12

The Board has held that a medical opinion is of limited probative value when it relies upon statements of
general application and is not addressed to the particular circumstances of the case at hand. Melvina Jackson,
38 ECAB 443 (1988); see also Herbert Finhandler, 16 ECAB 180 (1964); Eloise L. Berry, 25 ECAB 61 (1973);
Ceferino L. Gonzales, 32 ECAB 1591 (1981).
13

See, e.g., Victor J. Woodhams, supra note 5; Steven S. Saleh, 55 ECAB 169, 172 (2003). The Board has held
that a medical opinion not fortified by medical rationale is of little probative value. Caroline Thomas, 51 ECAB
451, 456 n.10 (2000); Brenda L. Dubuque, 55 ECAB 212, 217 (2004).

5

and thus is of diminished probative value.14 Accordingly, the Board finds that Dr. McMahon’s
February 16, 2005 report is insufficient to meet appellant’s burden of proof.
The only other medical evidence submitted by appellant was diagnostic test results from
the 1990s and reports from Dr. Dalsey. However, these reports did not contain a physician’s
specific opinion regarding whether any diagnosed condition was caused or aggravated by
specific employment conditions. Dr. Dalsey’s December 13, 1993 report advised that appellant
felt that his lateral epicondylitis was work related. However, this is of limited probative value as
he did not provide his own opinion on causal relationship.15
For these reasons, the medical evidence is insufficient to establish that appellant’s
medical condition was caused or aggravated by conditions of his federal employment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
developed an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 3, 2006 and November 7, 2005 are affirmed.
Issued: April 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See Melvina Jackson, supra note 12.

15

Cf. Laurie S. Swanson 53 ECAB 517 (2002) (a physician’s report is insufficient to establish a basis for the
payment of compensation where the physician’s statements regarding a claimant’s ability to work consist primarily
of a repetition of the claimant’s complaints).

6

